UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     ..........   - • .,..,. .... 1



                                                             I,, r;:~ ,..-. c:r1-1;u
- - - - - - - - - - - - - - - - - - - - - - - + '1....a::.n.:'.J.!.l',~   .:).;.;   'Ji.                                      il
PERRING B.Y, PERRING                                             DOCUMENT                 !
INTERNATIONAL CENTERS.A., and                                    ELEC'i':lONICALLY FILED!(
PERRING PHARMACEUTICALS INC.,                                 11 ,;nr' f.::·____   t     11

                         Plaintiffs and
                                                              I! ·l:.~~-:E ;. !~ ,:::): __ ~1;_,LJo ?o                       :~
                         Counter-Defendants,

        -against-                                                                    No. 17 Civ. 9922 (CM)(SA)


SERENITY PHARMACEUTICALS, LLC,
REPRISE BIOPHARMACEUTICS, LLC,
AV ADEL SPECIALTY PHARMACEUTICALS, LLC,

                         Defendants and
                         Counterclaimants.
- - - - - - - - - - - - - - - - - - - - -X

                                          NOTICE TO COUNSEL



McMahon, C.J.:



        Counsel, I have letters asking to seal various filings (apparently in their entirety) because
they contain material that you have designated as "confidential" pursuant to your protective
orders. (See, Docket## 574, 592, 594)
        The time for protective order presumptions has passed. If you want me to seal a
document, you need to provide me with a copy of the document, suitably marked so I can
distinguish between what is proposed to be redacted and what can remain public (not everything
could possibly be confidential). And you need to provide me with a reason why each thing you
propose to redact is in fact confidential. As you will recall, when you entered into the protective
order, it contained an addendum saying that my presumption is that material can be made public;
so you need to convince me otherwise.
       In short, I can either deny your letter motions or I can await your presentation of enough
information so that, on a redaction by redaction basis, I can make a ruling.
Dated: February 5, 2020




                          Chief Judge




BY ECF TO ALL COUNSEL
